IN THE SUPREME COURT OF THE STATE OF NEVADA


                JEANOT JEAN-CHARLES,                                 No. 61924
                Appellant,
                vs.
                DELIVRANCE M. JEAN-CHARLES,                                 FILED
                Respondent.
                                                                            JAN 2 7 2016
                                                                          TRACE K. UNDEMAN
                                                                       CLERK OF S,UPREME COURT
                                                                      BY
                                                                           ---Siet-
                                                                            DEPUTY CLERK


                                   ORDER AFFIRMING IN PART,
                               REVERSING IN PART AND REMANDING
                            This is an appeal from a divorce decree concerning property
                division and spousal support. Eighth Judicial District Court, Family
                Court Division, Clark County; William B. Gonzalez, Judge.
                            During the divorce proceedings, the parties agreed to keep as
                their separate property the vehicles and personal property in their
                possession. An evidentiary hearing was held regarding the rest of their
                property and liabilities and spousal support. In the divorce decree, the
                district court awarded respondent real property located in Haiti that was
                acquired during the marriage. It also ordered appellant to repay
                respondent $11,550 for his share of the rent paid by respondent during the
                separation and $4,000 for the amount he had withdrawn from the college
                savings accounts established for the parties' children. Lastly, the court
                awarded respondent spousal support in the amount of $200 monthly for a
                period of sixty months.
                            Having considered the parties' arguments and the record on
                appeal, we first conclude that the district court abused its discretion in
                awarding respondent the Haiti property because the court failed to set
                forth in writing a compelling reason for the unequal division of community
SUPREME COURT
     OF
   NEVADA

(0) 1947A   e
                 property. See Wolff v. Wolff,   112 Nev. 1355, 1359, 929 P.2d 916, 918-19
                 (1996) (explaining that this court reviews a division of community
                 property for an abuse of discretion). Because the Haiti property was
                 acquired during the marriage, it is presumed to be community property,
                 NRS 123.220, and the district court can only make an unequal distribution
                 of community property if the court sets forth in writing its conclusion that
                 there is a compelling reason for an unequal distribution, NRS
                 125.150(1)(b); see Putterman v. Putterman, 113 Nev. 606, 607, 939 P.2d
1047, 1047 (1997). Here, the court referenced appellant's failure to list the
                 Haiti property in his bankruptcy prior to awarding the property to
                 respondent. While the court has discretion to conclude that appellant's
                 failure to list the Haiti property in his bankruptcy is a compelling reason
                 for an unequal distribution of community property, because the court
                 failed to make proper, written findings regarding a compelling reason for
                 an unequal distribution, we must reverse the award of the Haiti property
                 to respondent and remand for additional findings as to this issue. NRS
                 125.150(1)(b). Nevertheless, because appellant agreed to the distribution
                 of the parties' vehicles and personal property, we affirm the district court's
                 distribution of the remaining community property.         Wolff, 112 Nev. at
                 1359, 929 P.2d at 918-19.
                             In regard to the court's order that appellant repay respondent
                 $11,550 for his share of the rent and $4,000 for the withdrawals from the
                 college savings accounts, we conclude that the district court abused its
                 discretion. Id. Respondent concedes that the district court miscalculated
                 the amount that appellant was ordered to pay for his share of the rent,
                 and thus, we reverse and remand that order. Further, because appellant
                 provided the district court with evidence that he withdrew less than

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                $4,000 from the college savings accounts, the district court abused its
                discretion by ordering him to repay respondent that amount, and
                therefore, we also reverse and remand that order.
                            Lastly, we conclude the district court abused its discretion in
                awarding respondent spousal support because the court failed to consider
                the factors outlined in NRS 125.150(8) (2013) prior to making the award.
                See Wolff, 112 Nev. at 1359, 929 P.2d at 918-19 (providing that this court
                reviews an award of spousal support for an abuse of discretion); see also
                Deuries u. Galli°, 128 Nev., Adv. Op. 63, 290 P.3d 260, 265 (2012)
                (explaining that this court cannot adequately review a spousal support
                issue when the district court does not explain its reasons for awarding or
                denying spousal support). Thus, we reverse the award of spousal support
                to respondent and remand this matter for further proceedings consistent
                with this order.
                            It is so ORDERED.


                                                         P  CP=4..)106.,Ari, C.J.
                                                         Parraguirre




                cc:   Eighth Judicial District Court, Family Court Division, Dept. F
                      Reid Rubinstein Bogatz
                      Hawley Law, Chtd.
                      Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A